Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed on 03/23/2021. Claims 1, 5-6, 8, 11, 15-16, and 18-19 is/are amended. Claims 7 and 17 was previously cancelled. Further, claims 1 and 11 are amended and claims 8 and 18 are cancelled, as a result of the Examiner’s Amendment and interview conducted on July 21st, 2021 included herein. Claims 1-6, 9-16, and 19-22 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Kin-Wah Tong (Reg. No. 39,400) on July 21st, 2021. The application has been amended as follows:

Amendments to the Claims:

1.	(Currently Amended)  A method comprising:
providing, by a processor of a server deployed in a communications network, a plurality of nonce strings to a sign, wherein each of the plurality of nonce strings is associated with a respective time of day;

extracting, by the processor, the nonce string from the uniform resource locator;
extracting, by the processor, information from the nonce string, where the information describes a condition under which the sign was scanned by the user endpoint device, wherein the information is depicted opaquely in the uniform resource locator, wherein the information is hidden in the nonce string; and 
identifying, by the processor, the condition associated with the nonce string, where the condition describes the condition under which the sign was scanned by the user endpoint device, wherein the condition comprises at least one of: a time of day at which the sign was scanned by the user endpoint device or a location at which the sign was scanned by the user endpoint device.

2.	(Original)  The method of claim 1, wherein the location comprises a unique identifier associated with the sign.

3.	(Original)  The method of claim 1, wherein the location comprises a physical location of the sign.



5.	(Previously Presented)  The method of claim 1, wherein the time of day comprises an exact time of day at which the sign was scanned.

6.	(Previously Presented)  The method of claim 1, wherein the time of day comprises a range of times of day between which the sign was scanned.

7.	(Canceled) 

8.	(Canceled)  

9.	(Original)  The method of claim 1, wherein the information is hidden in a string of encrypted data appended to an identifier.

10.	(Original)  The method of claim 9, further comprising:
	extracting the identifier from the uniform resource locator; 
	identifying a shared cryptographic key associated with the identifier; and
	using the shared cryptographic key to decrypt the string of encrypted data.


providing a plurality of nonce strings to a sign, wherein each of the plurality of nonce strings is associated with a respective time of day;
receiving a uniform resource locator from a user endpoint device, where the uniform resource locator is embedded in a machine-readable code displayed on the sign, wherein the uniform resource locator includes a nonce string of the plurality of nonce strings; [[and]] 
extracting the nonce string from the uniform resource locator;
extracting information from the nonce string, where the information describes a condition under which the sign was scanned by the user endpoint device, wherein the information is depicted opaquely in the uniform resource locator, wherein the information is hidden in the nonce string; and 
identifying the condition associated with the nonce string, where the condition describes the condition under which the sign was scanned by the user endpoint device, wherein the condition comprises at least one of: a time of day at which the sign was scanned by the user endpoint device or a location at which the sign was scanned by the user endpoint device.

12.	(Original)  The computer-readable storage device of claim 11, wherein the location comprises a unique identifier associated with the sign.



14.	(Original)  The computer-readable storage device of claim 13, wherein the physical location is described by a set of coordinates.

15.	(Previously Presented)  The computer-readable storage device of claim 11, wherein the time of day comprises an exact time of day at which the sign was scanned.

16.	(Previously Presented)  The computer-readable storage device of claim 11, wherein the time of day comprises a range of times of day between which is the sign was scanned.

17.	(Canceled)

18.	(Canceled)  

19.	(Previously Presented)  A method for transmitting information describing a condition under which a sign is currently viewable, the method comprising:
generating, by a processor of the sign, the information describing the condition under which the sign is currently viewable, wherein the condition comprises at least one of: a current location of the sign or a current time of day at a location of the sign;
	identifying, by the processor, a nonce string associated with the condition, wherein the nonce string is one of a plurality of nonce strings received from a server deployed in a 
	inserting, by the processor, the nonce string into a uniform resource locator; 
	embedding, by the processor, the uniform resource locator into an optical machine-readable code; and
	displaying, by the processor, the optical machine-readable code on the sign. 

20.	(Previously Presented)  The method of claim 19, further comprising:
	identifying a shared cryptographic key associated with the sign; and 
	encrypting the information using the shared cryptographic key, where the information that is inserted in the uniform resource locator comprises the information as encrypted using the shared cryptographic key.

21.	(Previously Presented)  The method of claim 19, wherein the information describing the condition of the current location of the sign comprises a unique identifier associated with the sign.

22.	(Previously Presented)  The method of claim 19, wherein the information describing the condition of the current location of the sign comprises a physical location of the sign.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-6, 9-16, and 19-22 under 35 U.S.C. 101 been fully considered and patent eligible. Please refer to Office Action mailed on September 16th, 2020.
Therefore, claims 1-6, 9-16, and 19-22 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-6, 9-16, and 19-22 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-6, 9-16, and 19-22 is withdrawn.
Allowable Subject Matter
Claims 1-6, 9-16, and 19-22 are allowed. The closest prior art of record is U.S Pub. 20110137706 by (“Howard”) in view of U.S Pub. 20120124372 by (“Dilley”) in view of U.S Pub. 20030069967 by (“Vincent”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 11, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of extracting the nonce string from the uniform resource locator and identifying the condition associated with the nonce string, where the condition describes the condition under which the sign was scanned by the user endpoint device, wherein the condition comprises at least one of: a time of day at which the sign was scanned by the user endpoint device or a location at which the sign was scanned by the user endpoint device. Further the method generates a sign describing the condition under which the sign is currently viewable as a current location or a current time of day at a location and identify a nonce string 
Furthermore, as it relates to the current independent claims 1, 11, and 19, the Examiner notes the previously applied prior art reference of US Pub. 20110137706 by (“Howard”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Howard, Dilley and Vincent simply does not disclose and/or teach extracting the nonce string from the uniform resource locator and identifying the condition associated with the nonce string, where the condition describes the condition under which the sign was scanned by the user endpoint device, wherein the condition comprises at least one of: a time of day at which the sign was scanned by the user endpoint device or a location at which the sign was scanned by the user endpoint device. Further the method generates a sign describing the condition under which the sign is currently viewable as a current location or a current time of day at a location and identify a nonce string associated with the condition from plurality of nonce strings received from a server deployed in a communication network associated with a respective time of day and displaying the optical machine-readable code on the sign.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Howard reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682